DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/716992 filed on April 8, 2022 in which Claims 9 and 10 are presented for examination.

Status of Claims
Claims 1-8 have been cancelled.  Claims are 9 and 10 are pending, of which claims 9 and 10 are rejected under 103. Claim 9 is rejected under Double Patenting.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/780355, filed on May 31, 2018.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. US 11,334,407.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/716992
11,334,407 (17/038250)
9. A system comprising: one or more memories; and one or more processors configured to output information relating to anomaly of target data inputted into the system using at least a part of a deep generative model configured to model a probability distribution corresponding to normal data.
1. A system comprising: one or more memories; and one or more processors configured to output anomaly information of target data inputted into the system using at least an encoder of a machine learning model, wherein, in the encoder of the machine learning model, a probability distribution of a latent variable of normal data is modeled based on a predetermined probability distribution.



The claims of U.S. Patent No. US 11,334,407 B2 do not explicitly teach a deep generative model.
However, Deoras (US Patent Application 2015/0066496) teaches a deep generative model, in Paragraphs 5 and 51.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,334,407 B2 with teach a deep generative model as taught by Deoras because a deep generative model can output error data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent Application 2015/0254555) in view of Deoras (US Patent Application 2015/0066496).

Claim 9, Williams teaches system comprising: one or more memories (View Williams ¶ 48; memory); and one or more processors (View Williams ¶ 48; processor) configured to output information relating to anomaly of target data inputted into the system (View Williams ¶ 94, 97, 102; machine learning model; detect anomaly).

Williams does not explicitly teach using at least a part of a deep generative model configured to model a probability distribution corresponding to normal data.  

However, Deoras teaches using at least a part of a deep generative model configured to model a probability distribution corresponding to normal data (View Deoras ¶ 5, 51; DNN).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Williams with using at least a part of a deep generative model configured to model a probability distribution corresponding to normal data since it is known in the art that a deep learning model can be used (View Deoras ¶ 5, 51). Such modification would have allowed a deep learning model to output an error.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Williams further teaches the information relating to anomaly of the target data includes data indicative of an anomalous part of the target data (View Williams ¶ 94, 97, 102; machine learning model; detect anomaly).


Prior Art Made of Record

Cobb et al. (U.S. Patent Application No. 2010/0061624), teaches detecting anomalous events.
Yu et al. (US Patent Application 2014/0257803) teaches adapting a deep neural network (DNN). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114